EXHIBIT 10.1



EMPLOYMENT AGREEMENT





 

THIS EMPLOYMENT AGREEMENT

("Agreement") is made by and between CONTINENTAL AIRLINES, INC., a Delaware
corporation ("Company"), and GORDON M. BETHUNE ("Executive"), and is dated and
effective as of July 25, 2000 (the "Effective Date").







W I T N E S S E T H:





WHEREAS,

Company and Executive were parties to that certain Amended and Restated
Employment Agreement dated as of November 15, 1995, as amended by Amendment to
Employment Agreement dated as of April 19, 1996 and Amendment to Employment
Agreement dated as of September 30, 1996 (as so amended, the "Old Agreement@);
and





WHEREAS

, Air Partners, L.P., its partners and certain affiliates entered into an
Investment Agreement dated as of January 25, 1998, as amended, with Northwest
Airlines Corporation and its affiliate (the AInvestment Agreement@), which
investment agreement provided for the acquisition by an affiliate of Northwest
Airlines Corporation of beneficial ownership of the Class A common stock and
warrants held by Air Partners, L.P.; and





WHEREAS

, the acquisition by an affiliate of Northwest Airlines Corporation of
beneficial ownership of the Class A common stock held by Air Partners, L.P.
contemplated by the Investment Agreement (the AAcquisition@) on November 20,
1998 constituted a Change in Control for purposes of the Company=s 1994
Incentive Equity Plan, as amended, the Company=s 1997 Stock Incentive Plan, as
amended, the Company=s then existing Executive Bonus Program and the Old
Agreement; and





WHEREAS,

Company and Executive executed that certain Amended and Restated Employment
Agreement dated as of November 20, 1998 to amend, restate and supersede the
Original Agreement in its entirety, as provided for therein, and such Amended
and Restated Employment Agreement dated as of November 20, 1998 was amended by
Amendment to Employment Agreement dated as of May 19, 1999 and Amendment to
Employment Agreement dated as of September 16, 1999 (as so amended, the
"Existing Agreement"); and





WHEREAS

, the Human Resources Committee of the Board of Directors of Company ("HR
Committee") has deemed it advisable and in the best interests of Company and its
stockholders to assure management continuity for Company and, consistent
therewith, has authorized the execution, delivery and performance by Company of
this Agreement;





WHEREAS,

in connection therewith, the parties desire to enter into this Agreement to
replace and supersede the Existing Agreement in its entirety, effective as of
the Effective Date;





NOW, THEREFORE,

for and in consideration of the mutual promises, covenants and obligations
contained herein, Company and Executive agree as follows:





 

ARTICLE 1: EMPLOYMENT AND DUTIES



1.1 Employment; Effective Date. Company agrees to employ Executive and Executive
agrees to be employed by Company, beginning as of the Effective Date (as
hereinafter defined) and continuing for the period of time set forth in Article
2 of this Agreement, subject to the terms and conditions of this Agreement.



1.2 Positions. From and after the Effective Date, Company shall employ Executive
in the positions of Chairman of the Board and Chief Executive Officer of
Company, or in such other positions as the parties mutually may agree, and
shall, for the full term of Executive's employment hereunder, cause Executive to
be nominated for election as a director of Company and use its best efforts to
secure such election.



1.3 Duties and Services. Executive agrees to serve in the positions referred to
in paragraph 1.2 and, if elected, as a director of Company and to perform
diligently and to the best of his abilities the duties and services appertaining
to such offices as set forth in the Bylaws of Company in effect on the Effective
Date, as well as such additional duties and services appropriate to such offices
which the parties mutually may agree upon from time to time.



 

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT



2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for a five-year period beginning on the Effective
Date. Said term of employment shall be extended automatically for an additional
successive five-year period as of the fifth anniversary of the Effective Date
and as of the last day of each successive five-year period of time thereafter
that this Agreement is in effect; provided, however, that if, prior to the date
which is six months before the last day of any such five-year term of
employment, either party shall give written notice to the other that no such
automatic extension shall occur, then Executive's employment shall terminate on
the last day of the five-year term of employment during which such notice is
given.



2.2 Company's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company, acting pursuant to an express resolution of the Board of Directors
of Company (the "Board of Directors"), shall have the right to terminate
Executive's employment under this Agreement at any time for any of the following
reasons:



(i) upon Executive's death;



(ii) upon Executive's becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance which renders him mentally or
physically incapable of performing the material duties and services required of
him hereunder on a full-time basis during such period;



(iii) if, in carrying out his duties hereunder, Executive engages in conduct
that constitutes willful gross neglect or willful gross misconduct resulting in
material economic harm to Company;



(iv) upon the conviction of Executive for a felony or any crime involving moral
turpitude; or



(v) for any other reason whatsoever, in the sole discretion of the Board of
Directors.



2.3 Executive's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement at any time for any of the following reasons:



(i) the assignment to Executive by the Board of Directors or other officers or
representatives of Company of duties materially inconsistent with the duties
associated with the positions described in paragraph 1.2 as such duties are
constituted as of the Effective Date, or the failure to elect or reelect
Executive to any of the positions described in paragraph 1.2 or the removal of
him from any such positions;



(ii) a material diminution in the nature or scope of Executive's authority,
responsibilities, or titles from those applicable to him as of the Effective
Date, including a change in the reporting structure so that Executive reports to
someone other than the Board of Directors;



(iii) the occurrence of acts or conduct on the part of Company, its Board of
Directors, or its officers, representatives or stockholders which prevent
Executive from, or substantively hinder Executive in, performing his duties or
responsibilities pursuant to this Agreement;



(iv) Company requiring Executive to be permanently based anywhere outside a
major urban center in Texas;



(v) the taking of any action by Company that would materially adversely affect
the corporate amenities enjoyed by Executive on the Effective Date;



(vi) a material breach by Company of any provision of this Agreement which, if
correctable, remains uncorrected for 30 days following written notice of such
breach by Executive to Company, it being agreed that any reduction in
Executive's then current annual base salary, or any reduction in Executive

=s annual cash bonus opportunity as a percentage of such base salary from that
percentage in effect on the Effective Date (i.e., 0% to 125% of base salary) or
any material change in the frequency of payment thereof or the performance
factors on which such bonus is based, shall constitute a material breach by
Company of this Agreement; or





(vii) for any other reason whatsoever, in the sole discretion of Executive.



2.4 Notice of Termination. If Company or Executive desires to terminate
Executive's employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or he shall do so by giving written
notice to the other party that it or he has elected to terminate Executive's
employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.



 

ARTICLE 3: COMPENSATION AND BENEFITS



3.1 Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary equal to the greater of (i) $1,042,500.00 or (ii)
such amount as the parties mutually may agree upon from time to time.
Executive's annual base salary shall be paid in equal installments in accordance
with Company's standard policy regarding payment of compensation to executives
but no less frequently than semimonthly.



3.2 Bonus Programs and Restricted Stock Grant. (a) Cash Bonus Programs.
Executive shall participate in each cash bonus program maintained by Company on
and after the Effective Date (including, without limitation, any such program
maintained for the year during which the Effective Date occurs) at a level which
is not less than the maximum participation level made available to any Company
executive (determined without regard to period of service or other criteria that
might otherwise be necessary to entitle Executive to such level of
participation); provided that Company shall at all times maintain Executive

=s annual cash bonus opportunity as a percentage of his base salary in an amount
which is at least as great as that in effect on the Effective Date (i.e., 0% to
125% of base salary) and shall not change in any material respect the payment
frequency thereof or the performance factors on which such bonus is based.





(b) Restricted Stock Grant. On the Effective Date, Company shall make a
restricted stock award to Executive of 30,000 shares of Class B common stock of
Company under Company's Incentive Plan 2000, which restricted stock award shall
vest as to 1/3 of the shares on the first anniversary of the Effective Date, 1/3
of the shares on the second anniversary of the Effective Date, and 1/3 of the
shares on the third anniversary of the Effective Date, or otherwise in
accordance with the terms of the Incentive Plan 2000 (including any grant
document thereunder) and the terms of this Agreement.



3.3 Life Insurance. During the period of this Agreement, Company shall maintain
one or more policies of life insurance on the life of Executive providing an
aggregate death benefit in an amount not less than the Termination Payment (as
such term is defined in paragraph 4.7). Executive shall have the right to
designate the beneficiary or beneficiaries of the death benefit payable pursuant
to such policy or policies up to an aggregate death benefit in an amount equal
to the Termination Payment, and may transfer ownership of such policy or
policies (and any rights of Executive under this paragraph 3.3) to any life
insurance trust, family trust or other trust. To the extent that Company's
purchase of, or payment of premiums with respect to, such policy or policies
results in compensation income to Executive, Company shall pay to Executive an
additional payment (the "Policy Payment") in an amount such that after payment
by Executive of all taxes imposed on Executive with respect to the Policy
Payment, Executive retains an amount of the Policy Payment equal to the taxes
imposed upon Executive with respect to such purchase or the payment of such
premiums. If for any reason Company fails to maintain the full amount of life
insurance coverage required pursuant to the preceding provisions of this
paragraph 3.3, Company shall, in the event of the death of Executive while
employed by Company, pay Executive's designated beneficiary or beneficiaries an
amount equal to the sum of (1) the difference between the Termination Payment
and any death benefit payable to Executive's designated beneficiary or
beneficiaries under the policy or policies maintained by Company and (2) such
additional amount as shall be required to hold Executive's estate, heirs, and
such beneficiary or beneficiaries harmless from any additional tax liability
resulting from the failure by Company to maintain the full amount of such
required coverage.



3.4 Vacation and Sick Leave. During each year of his employment, Executive shall
be entitled to vacation and sick leave benefits equal to the maximum available
to any Company executive, determined without regard to the period of service
that might otherwise be necessary to entitle Executive to such vacation or sick
leave under standard Company policy.



3.5

Supplemental Executive Retirement Plan.





(i) Base Benefit. Company agrees to pay Executive the deferred compensation
benefits set forth in this paragraph 3.5 as a supplemental retirement plan (the
"Plan"). The base retirement benefit under the Plan (the "Base Benefit") shall
be in the form of an annual straight life annuity in an amount equal to the
product of (a) 2.5% times (b) the number of Executive's credited years of
service (as defined below) under the Plan (but not in excess of 30 years) times
(c) the Executive's final average compensation (as defined below). For purposes
hereof, Executive's credited years of service under the Plan shall be equal to
the sum of (1) the number of Executive's years of benefit service with Company,
calculated as set forth in the Continental Retirement Plan (the "CARP")
beginning at January 1, 1995 ("Actual Years of Service"), (2) an additional four
years of service for each one year of service credited to Executive pursuant to
clause (1) of this sentence for the period beginning on January 1, 2000 and
ending on December 31, 2004, and (3) if the Termination Payment becomes payable
to Executive under this Agreement or if Executive's employment is terminated for
a reason encompassed by paragraphs 2.2(i) or 2.2(ii), that number of additional
years of service as is equal to (X) 28 years minus (Y) five times the number of
full calendar years which have occurred during the period beginning January 1,
2000 and ending on the earlier of (i) the date that the Termination Payment
under this Agreement first becomes payable to Executive or (ii) December 31,
2004. For purposes hereof, Executive's final average compensation shall be equal
to the greater of (A) $1,042,500.00 or (B) the average of the five highest
annual cash compensation amounts (or, if Executive has been employed less than
five years by Company, the average over the full years employed by Company) paid
to Executive by Company during the consecutive ten calendar years immediately
preceding Executive's termination of employment at retirement or otherwise. For
purposes hereof, cash compensation shall include base salary plus cash bonuses
(including any amounts deferred (other than Stay Bonus amounts described below)
pursuant to any deferred compensation plan of the Company), but shall exclude
(i) any cash bonus paid on or prior to March 31, 1995, (ii) any Stay Bonus paid
to Executive pursuant to that certain Stay Bonus Agreement between Company and
Executive dated as of April 14, 1998, (iii) any Termination Payment or Existing
Severance paid to Executive under this Agreement, (iv) any payments received by
Executive under Company's Officer Retention and Incentive Award Program, (v) any
proceeds to Executive from any awards under any option, stock incentive or
similar plan of Company, and (vi) any cash bonus paid under a long term
incentive plan or program adopted by Company. Executive shall be vested
immediately with respect to benefits due under the Plan.



(ii) Offset for CARP Benefit. Any provisions of the Plan to the contrary
notwithstanding, the Base Benefit shall be reduced by the actuarial equivalent
(as defined below) of the pension benefit, if any, paid or payable to Executive
from the CARP. In making such reduction, the Base Benefit and the benefit paid
or payable under the CARP shall be determined under the provisions of each plan
as if payable in the form of an annual straight life annuity beginning on the
Retirement Date (as defined below). The net benefit payable under this Plan
shall then be actuarially adjusted based on the actuarial assumptions set forth
in paragraph 3.5(vii) for the actual time and form of payments.



(iii) Normal and Early Retirement Benefits. Executive's benefit under the Plan
shall be payable in equal monthly installments beginning on the first day of the
month following the Retirement Date (the "Normal Retirement Benefit"). For
purposes hereof, "Retirement Date" is defined as the later of (a) the date on
which Executive attains (or in the event of Executive's earlier death, would
have attained) age 60 or (b) the date of Executive's retirement from employment
with Company. Notwithstanding the foregoing, if Executive's employment with
Company is terminated, for a reason other than death, on or after the date
Executive attains age 55 or is credited with 10 Actual Years of Service and
prior to the Retirement Date, then Executive shall be entitled to elect to
commence to receive Executive's benefit under the Plan as of the first day of
any month coinciding with or next following Executive's termination of
employment, or as the first day of any subsequent month preceding the Retirement
Date (an "Early Retirement Benefit"); provided, however, that (1) written notice
of such election must be received by Company not less than 15 days prior to the
proposed date of commencement of the benefit, (2) each payment under an Early
Retirement Benefit shall be reduced to the extent necessary to cause the value
of such Early Retirement Benefit (determined without regard to clause (3) of
this proviso) to be the actuarial equivalent of the value of the Normal
Retirement Benefit (in each case based on the actuarial assumptions set forth in
paragraph 3.5(vii) and adjusted for the actual time and form of payments), and
(3) each payment under an Early Retirement Benefit that is made prior to the
Retirement Date shall be reduced by an additional 10% of the amount of such
payment as initially determined pursuant to clause (2) of this proviso. The HR
Committee may, in its sole and absolute discretion, waive all or any part of the
reductions contemplated in clauses (2) and/or (3) of the proviso of the
preceding sentence.



(iv) Form of Retirement Benefit. If Executive is not married on the date
Executive's benefit under paragraph 3.5(iii) commences, then benefits under the
Plan will be paid to Executive in the form of a single life annuity for the life
of Executive. If Executive is married on the date Executive's benefit under
paragraph 3.5(iii) commences, then benefits under the Plan will be paid to
Executive, at the written election of Executive made at least 15 days prior to
the first payment of benefits under the Plan, in either (1) the form of a single
life annuity for the life of Executive, or (2) the form of a joint and survivor
annuity that is actuarially equivalent to the benefit that would have been
payable under the Plan to Executive if Executive was not married on such date,
with Executive's spouse as of the date benefit payments commence being entitled
during such spouse's lifetime after Executive's death to a benefit equal to 50%
of the benefit payable to Executive during their joint lifetimes. If Executive
fails to make such election, Executive will be deemed to have elected a joint
and survivor annuity.



(v) Death Benefit. Except as provided in this paragraph 3.5(v), no benefits
shall be paid under the Plan if Executive dies prior to the date Executive's
benefit commences pursuant to paragraph 3.5(iii). In the event of Executive's
death prior to the commencement of Executive's benefit pursuant to paragraph
3.5(iii), Executive's surviving spouse, if Executive is married on the date of
Executive's death, will receive a single life annuity consisting of monthly
payments for the life of such surviving spouse determined as follows: (a) if
Executive dies on or before reaching the Retirement Date, the death benefit such
spouse would have received had Executive terminated employment on the earlier of
Executive's actual date of termination of employment or Executive's date of
death, survived until the Retirement Date, elected a joint and survivor annuity
and began to receive Executive's Plan benefit beginning immediately at the
Retirement Date, and died on the day after the Retirement Date; or (b) if
Executive dies after reaching the Retirement Date, the death benefit such spouse
would have received had Executive elected a joint and survivor annuity and begun
to receive Executive's Plan benefit beginning on the day prior to Executive's
death. Payment of such survivor annuity shall begin on the first day of the
month following the later of (1) Executive's date of death or (2) the Retirement
Date; provided, however, that if Executive was eligible to elect an Early
Retirement Benefit as of the date of Executive's death, then Executive's
surviving spouse shall be entitled to elect to commence to receive such survivor
annuity as of the first day of the month next following the date of Executive's
death, or as the first day of any subsequent month preceding the Retirement
Date. Notice of such election must be received by Company not less than 15 days
prior to the proposed date of commencement of the benefit, and each payment of
such survivor annuity shall be reduced based on the principles used for the
reductions described in clauses (2) and (3) of the proviso to the third sentence
of paragraph 3.5(iii).



(vi) Unfunded Benefit. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation. Further, it is the intention of Company that the
Plan be unfunded for purposes of the Internal Revenue Code of 1986, as amended,
and Title I of the Employee Retirement Income Security Act of 1974, as amended.
The Plan constitutes a mere promise by Company to make benefit payments in the
future. Plan benefits hereunder provided are to be paid out of Company's general
assets, and Executive shall have the status of, and shall have no better status
than, a general unsecured creditor of Company. Executive understands that he
must rely upon the general credit of Company for payment of benefits under the
Plan. Company shall establish a "rabbi" trust to assist Company in meeting its
obligations under the Plan. The trustee of such trust shall be a
nationally-recognized and solvent bank or trust company that is not affiliated
with Company. Company shall transfer to the trustee money and/or other property
determined in the sole discretion of the HR Committee based on the advice of the
Actuary (as defined below) on an as-needed basis in order to assure that the
benefit payable under the Plan is at all times fully funded. The trustee shall
pay Plan benefits to Executive and/or Executive's spouse out of the trust assets
if such benefits are not paid by Company. Company shall remain the owner of all
assets in the trust, and the assets shall be subject to the claims of Company
creditors in the event (and only in the event) Company ever becomes insolvent.
Neither Executive nor any beneficiary of Executive shall have any preferred
claim to, any security interest in, or any beneficial ownership interest in any
assets of the trust. Company has not and will not in the future set aside assets
for security or enter into any other arrangement which will cause the obligation
created to be other than a general corporate obligation of Company or will cause
Executive to be more than a general creditor of Company.



(vii) Actuarial Equivalent. For purposes of the Plan, the terms "actuarial
equivalent", or "actuarially equivalent" when used with respect to a specified
benefit shall mean the amount of benefit of the referenced different type or
payable at the referenced different age that can be provided at the same cost as
such specified benefit, as computed by the Actuary and certified to Executive
(or, in the case of Executive's death, to his spouse) by the Actuary. The
actuarial assumptions used under the Plan to determine equivalencies between
different forms and times of payment shall be the same as the actuarial
assumptions then used in determining benefits payable under the CARP. The term
"Actuary" shall mean the individual actuary or actuarial firm selected by
Company to service its pension plans generally or if no such individual or firm
has been selected, an individual actuary or actuarial firm appointed by Company
and reasonably satisfactory to Executive and/or Executive's spouse.



(viii) Medicare Payroll Taxes. Company shall indemnify Executive on a fully
grossed-up, after-tax basis for any Medicare payroll taxes (plus any income
taxes on such indemnity payments) incurred by Executive in connection with the
accrual and/or payment of benefits under the Plan.



3.6 Additional Disability Benefit. If Executive shall begin to receive long-term
disability insurance benefits pursuant to a plan maintained by Company and if
such benefits cease prior to Executive's attainment of age 65 and while
Executive remains disabled, then Company shall immediately pay Executive upon
the cessation of such benefits a lump-sum, cash payment in an amount equal to
the Termination Payment. If Executive receives payment of a Termination Payment
pursuant to the provisions of Article 4, then the provisions of this paragraph
3.6 shall terminate. If Executive shall be disabled at the time his employment
with Company terminates and if Executive shall not be entitled to the payment of
a Termination Payment pursuant to the provisions of Article 4 upon such
termination, then Executive's right to receive the payment upon the occurrence
of the circumstances described in this paragraph 3.6 shall be deemed to have
accrued as of the date of such termination and shall survive the termination of
this Agreement.



3.7 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:



(i)

Automobile - Company will provide an automobile (including replacements
therefor) of Executive's choice for Executive's use on the same terms as its
current practices relating to the choice and use of automobiles by its Chief
Executive Officer. If the automobile is leased, Company agrees to take such
actions as may be necessary to permit Executive, at his option, to acquire title
to any automobile subject to such a lease at the completion of the lease term by
Executive paying the residual payment then owing under the lease. If Executive's
employment terminates (other than as a result of the reasons encompassed by
paragraphs 2.2 (iii) or (iv)), then Company (1) if the automobile is leased,
will continue to make all payments under the lease and permit Executive (or
Executive's estate, as applicable) to use the automobile during the remainder of
such lease and will, at the conclusion of the lease, cause the title to the
automobile to be transferred to Executive (or Executive's estate) without cost
to Executive (or Executive's estate), or (2) if the automobile is owned by
Company, transfer title to the automobile to Executive (or Executive's estate,
as applicable), without cost to Executive (or Executive's estate).





(ii) Business and Entertainment Expenses - Subject to Company's standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations, costs of entertainment and business development, and
costs reasonably incurred as a result of Executive's spouse accompanying
Executive on business travel. Company shall also pay on behalf of Executive the
expenses of one athletic club selected by Executive.



(iii) Parking - Company shall provide at no expense to Executive a reserved
parking place convenient to Executive's headquarters office and a reserved
parking place at George Bush Intercontinental Airport in Houston, Texas
consistent with past practice.



(iv) Other Company Benefits - Executive and, to the extent applicable,
Executive's family, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
similarly-situated Company employees. Such benefits, plans and programs may
include, without limitation, profit sharing plan, thrift plan, annual physical
examinations, health insurance or health care plan, life insurance, disability
insurance, pension plan, pass privileges on Continental Airlines, Flight
Benefits and the like. Company shall not, however, by reason of this paragraph
be obligated to institute, maintain, or refrain from changing, amending or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees generally; provided, however, that
Company shall not change, amend or discontinue Executive

=s Flight Benefits without his consent.







ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION



4.1 By Expiration. If Executive's employment hereunder shall terminate upon
expiration of the term provided in paragraph 2.1 hereof, then all compensation
and all benefits to Executive hereunder shall terminate contemporaneously with
termination of his employment, except that (A) the Company shall pay Executive
on or before the effective date of such termination a lump sum, cash payment in
an amount equal to the Existing Severance, the benefits described in paragraph
3.5 shall continue to be payable, Executive shall be provided Flight Benefits
(as such term is defined in paragraph 4.7) for the remainder of Executive's
lifetime, Executive and his eligible dependents shall be provided Continuation
Coverage (as such term is defined in paragraph 4.7) for the remainder of
Executive's lifetime, and Company shall perform its obligations with respect to
the automobile then used by Executive as provided in subparagraph 3.7(i) and (B)
if such termination shall result from Company's delivery of the written notice
described in paragraph 2.1, then Company shall

(i) cause all options and shares of restricted stock awarded to Executive to
vest immediately upon such termination and, with respect to options, be
exercisable in full for 30 days after such termination, (ii) cause all Awards
made to Executive under Company's Officer Retention and Incentive Award Program
("Retention Program") to vest immediately upon such termination, (iii) cause
Company to pay to Executive, at the same time as other Payment Amounts with
respect to Awards are paid to other participants under Company's Long Term
Incentive Performance Award Program ("LTIP"), all Payment Amounts with respect
to Awards made to Executive under the LTIP having a Performance Period that has
not been completed as of the date of Executive's termination, as if Executive
had remained employed by Company in his current position through the end of each
such Performance Period (calculated using the Base Amount of Executive in effect
on the day immediately preceding such termination), less any amounts paid to
Executive under the LTIP upon the occurrence of a Qualifying Event with respect
to Executive in connection with a Change in Control (such capitalized terms to
have the meanings ascribed thereto in the LTIP), (iv) pay Executive on or before
the effective date of such termination a lump-sum, cash payment in an amount
equal to the Termination Payment, (v) provide Executive with Outplacement,
Office and Related Services (as such term is defined in paragraph 4.7 and for
the time periods described therein), and (vi) pay any amounts owed but unpaid to
Executive under any plan, policy or program of Company as of the date of
termination at the time provided by, and in accordance with the terms of, such
plan, policy or program.





4.2 By Company. If Executive's employment hereunder shall be terminated by
Company prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that the Company shall pay Executive on
or before the effective date of such termination a lump sum, cash payment in an
amount equal to the Existing Severance, the benefits described in paragraph 3.5
shall continue to be payable, Executive shall be provided Flight Benefits for
the remainder of Executive's lifetime, Executive and his eligible dependents
shall be provided Continuation Coverage for the remainder of Executive's
lifetime, and:



(i)

if such termination shall be for any reason other than those encompassed by
paragraphs 2.2(i), (ii), (iii) or (iv), then Company shall provide Executive
with the payments and benefits described in clauses (i) through (vi) of
paragraph 4.1, and Company shall perform its obligations with respect to the
automobile then used by Executive as provided in subparagraph 3.7(i); and





(ii)

if such termination shall be for a reason encompassed by paragraphs 2.2(i) or
(ii), then Company shall (1) cause all options and shares of restricted stock
awarded to Executive to vest immediately upon such termination and, with respect
to options, be exercisable in full for 30 days (or such longer period as
provided for under the circumstances in applicable option awards) after such
termination, (2) cause all Awards made to Executive under the Retention Program
to vest immediately upon such termination, (3) cause Company to pay to Executive
(or Executive's estate), at the same time as Payment Amounts with respect to
Awards are paid to other participants under the LTIP, all Payment Amounts with
respect to Awards made to Executive under the LTIP having a Performance Period
that has not been completed as of the date of Executive's termination, as if
Executive had remained employed by Company in his current position through the
end of each such Performance Period (calculated using the Base Amount of
Executive in effect on the day immediately preceding such termination), less any
amounts paid to Executive under the LTIP upon the occurrence of Executive's
death or Disability after a Change in Control (such capitalized terms to have
the meanings ascribed thereto in the LTIP), (4) provide Executive (or his
designated beneficiary or beneficiaries) with the benefits contemplated under
paragraph 3.3 or paragraph 3.6, as applicable, and (5) perform its obligations
with respect to the automobile then used by Executive as provided in
subparagraph 3.7(i).





4.3 By Executive. If Executive's employment hereunder shall be terminated by
Executive prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that the Company shall pay Executive on
or before the effective date of such termination a lump sum, cash payment in an
amount equal to the Existing Severance, the benefits described in paragraph 3.5
shall continue to be payable, Executive shall be provided Flight Benefits for
the remainder of Executive's lifetime, Executive and his eligible dependents
shall be provided Continuation Coverage for the remainder of Executive's
lifetime, Company shall perform its obligations with respect to the automobile
then used by Executive as provided in subparagraph 3.7(i) and, if such
termination shall be pursuant to paragraphs 2.3(i), (ii), (iii), (iv), (v), or
(vi), then Company shall provide Executive with the payments and benefits
described in clauses (i) through (vi) of paragraph 4.1.



4.4 Certain Additional Payments by Company.

Notwithstanding anything to the contrary in this Agreement, if any payment,
distribution or provision of a benefit by Company to or for the benefit of
Executive, whether paid or payable, distributed or distributable or provided or
to be provided pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be subject to an excise or other special additional tax that
would not have been imposed absent such Payment (including, without limitation,
any excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended), or any interest or penalties with respect to such excise or other
additional tax (such excise or other additional tax, together with any such
interest or penalties, are hereinafter collectively referred to as the "Excise
Tax"), Company shall pay to Executive an additional payment (a "Gross-up
Payment") in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income taxes and Excise Taxes imposed on any Gross-up Payment,
Executive retains an amount of the Gross-up Payment (taking into account any
similar gross-up payments to Executive under any stock incentive or other
benefit plan or program of Company) equal to the Excise Tax imposed upon the
Payments. Company and Executive shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-up
Payment. Executive shall notify Company in writing of any claim by the Internal
Revenue Service which, if successful, would require Company to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by Company and Executive) within ten business days after the receipt of such
claim. Company shall notify Executive in writing at least ten business days
prior to the due date of any response required with respect to such claim if it
plans to contest the claim. If Company decides to contest such claim, Executive
shall cooperate fully with Company in such action; provided, however, Company
shall bear and pay directly or indirectly all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of Company's action. If, as a result of Company's action
with respect to a claim, Executive receives a refund of any amount paid by
Company with respect to such claim, Executive shall promptly pay such refund to
Company. If Company fails to timely notify Executive whether it will contest
such claim or Company determines not to contest such claim, then Company shall
immediately pay to Executive the portion of such claim, if any, which it has not
previously paid to Executive.





4.5 Payment Obligations Absolute. Company's obligation to pay Executive the
amounts and to make the arrangements provided in this Article 4 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which Company (including its subsidiaries and affiliates) may have
against him or anyone else. All amounts payable by Company shall be paid without
notice or demand. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Article 4, and, except as provided in paragraph 4.7 with respect to
Continuation Coverage, the obtaining of any such other employment (or the
engagement in any endeavor as an independent contractor, sole proprietor,
partner, or joint venturer) shall in no event effect any reduction of Company's
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Article 4.



4.6 Liquidated Damages. In light of the difficulties in estimating the damages
upon termination of this Agreement, Company and Executive hereby agree that the
payments and benefits, if any, to be received by Executive pursuant to this
Article 4 shall be received by Executive as liquidated damages. Payment of the
Termination Payment and the Existing Severance pursuant to paragraphs 4.1, 4.2
or 4.3 shall be in lieu of any severance benefit Executive may be entitled to
under any severance plan or policy maintained by Company.



4.7 Certain Definitions and Additional Terms. As used herein, the following
capitalized terms shall have the meanings assigned below:



(i)

"Continuation Coverage" shall mean the continued coverage of Executive and his
eligible dependents under Company's welfare benefit plans available to
executives of Company who have not terminated employment (or the provision of
equivalent benefits), including, without limitation, medical, health, dental,
life insurance, disability, vision care, accidental death and dismemberment, and
prescription drug, at no greater cost to Executive than that applicable to a
similarly situated Company executive who has not terminated employment;
provided, however, that the coverage to Executive (or the receipt of equivalent
benefits) shall be provided under one or more insurance policies so that
reimbursement or payment of benefits to Executive thereunder shall not result in
taxable income to Executive, and provided further that the coverage to Executive
under a particular welfare benefit plan (or the receipt of equivalent benefits)
shall be suspended during any period that Executive receives comparable benefits
from a subsequent employer, and shall be reinstated upon Executive ceasing to so
receive comparable benefits and notifying Company thereof;







A

Existing Severance@ shall mean the sum of five million sixty two thousand five
hundred dollars ($5,062,500), which sum represents the severance payable to
Executive upon termination of employment by him after a Change in Control (as
defined in the Old Agreement) caused by the Acquisition under the Old Agreement;





(iii)

"Flight Benefits" shall mean flight benefits on each airline operated by the
Company or any of its affiliates or any successor or successors thereto (the "CO
system"), consisting of the highest priority space available flight passes for
Executive and Executive's eligible family members (as such eligibility is in
effect on May 18, 1999), a Universal Air Travel Plan (UATP) card (or, in the
event of discontinuance of the UATP program, a similar charge card permitting
the purchase of air travel through direct billing to the Company or any
successor or successors thereto (a "Similar Card")) in Executive's name for
charging on an annual basis up to the applicable Annual Travel Limit (as
hereinafter defined) with respect to such year in value (valued identically to
the calculation of imputed income resulting from such flight benefits described
below) of flights (in any fare class) on the CO system for Executive,
Executive's spouse, Executive's family and significant others as determined by
Executive, Platinum Elite OnePass Cards (or similar highest category successor
frequent flyer cards) in Executive's and Executive's spouse's names for use on
the CO system, a membership for Executive and Executive's spouse in the
Company's President's Club (or any successor program maintained in the CO
system) and payment by the Company to Executive of an annual amount (not to
exceed in any year the Annual Gross Up Limit (as hereinafter defined) with
respect to such year) sufficient to pay, on an after tax basis (i.e., after the
payment by Executive of all taxes on such amount), the U.S. federal, state and
local income taxes on imputed income resulting from such flights (such imputed
income to be calculated during the term of such Flight Benefits at the lowest
published or unpublished fare (i.e., 21 day advance purchase coach fare, lowest
negotiated consolidator net fare, or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked or flown, or as otherwise required by
law) or resulting from any other flight benefits extended to Executive as a
result of Executive's service as an executive of the Company;





"Outplacement, Office and Related Services" shall mean (1) outplacement
services, at Company's cost and for a period of twelve months beginning on the
date of Executive's termination of employment, to be rendered by an agency
selected by Executive and approved by the Board of Directors (with such approval
not to be unreasonably withheld), (2) appropriate and suitable office space at
the Company

=s headquarters (although not on its executive office floor) or at a comparable
location in downtown Houston for use by Executive, together with appropriate and
suitable secretarial assistance, at Company=s cost and for a period of ten years
beginning on the date of Executive=s termination of employment, (3) a reserved
parking place convenient to the office so provided and a reserved parking place
at George Bush Intercontinental Airport in Houston, Texas consistent with past
practice, at Company=s cost and for as long as Executive retains a residence in
Houston, Texas, and (4) other incidental perquisites (such as free or discount
air travel, car rental, phone or similar service cards) currently enjoyed by
Executive as a result of his position, to the extent then available for use by
Executive, for Executive=s lifetime or a shorter period if such perquisites
become unavailable to the Company for use by Executive; and





"Termination Payment" shall mean an amount equal to three times the sum of (1)
Executive's annual base salary pursuant to paragraph 3.1 in effect immediately
prior to Executive's termination of employment hereunder and (2) an amount equal
to 125% of the amount described in the foregoing clause (1).



As used for purposes of Flight Benefits, with respect to any year, the term
"Annual Travel Limit" shall mean an amount (initially $50,000), which amount
shall be adjusted (i) annually (beginning with the year 2000) by multiplying
such amount by a fraction, the numerator of which shall be the Company's average
fare per revenue passenger for its jet operations (excluding regional jets) with
respect to the applicable year as reported in its Annual Report on Form 10-K
(or, if not so reported, as determined by the Company's independent auditors)
(the "Average Fare") for such year, and the denominator of which shall be the
Average Fare for the prior year, (ii) annually to add thereto any portion of
such amount unused since the year 1999, and (iii) after adjustments described in
clauses (i) and (ii) above, automatically upon any change in the valuation
methodology for imputed income from flights (as compared with the valuation
methodology for imputed income from flights used by the Company as of May 18,
1999), so as to preserve the benefit of $50,000 annually (adjusted in accordance
with clauses (i) and (ii) above) of flights relative to the valuations resulting
from the valuation methodology used by the Company as of May 18, 1999 (e.g., if
a change in the valuation methodology results, on average, in such flights being
valued 15% higher than the valuation that would result using the valuation
methodology used by the Company as of May 18, 1999, then the Annual Travel Limit
would be increased by 15% to $57,500, assuming no other adjustments pursuant to
clauses (i) and (ii) above). In determining any adjustment pursuant to clause
(iii) above, the Company shall be entitled to rely on a good faith calculation
performed by its independent auditors based on a statistically significant
random sampling of flight valuations compared with the applicable prior
valuations of identical flights, which calculation (and the basis for any
adjustments pursuant to clauses (i) or (ii) above) will be provided to Executive
upon request. The Company will promptly notify Executive in writing of any
adjustments to the Annual Travel Limit described in this paragraph.



As used for purposes of Flight Benefits, with respect to any year, the term
"Annual Gross Up Limit" shall mean an amount (initially $10,000), which amount
shall be adjusted (i) annually (beginning with the year 2000) by multiplying
such amount by a fraction, the numerator of which shall be the Average Fare for
such year, and the denominator of which shall be the Average Fare for the prior
year, (ii) annually to add thereto any portion of such amount unused since the
year 1999, and (iii) after adjustments described in clauses (i) and (ii) above,
automatically upon any change in the valuation methodology for imputed income
from flights (as compared with the valuation methodology for imputed income from
flights used by the Company as of May 18, 1999), so as to preserve the benefit
of $10,000 annually (adjusted in accordance with clauses (i) and (ii) above) of
tax gross up relative to the valuations resulting from the valuation methodology
used by the Company as of May 18, 1999 (e.g., if a change in the valuation
methodology results, on average, in flights being valued 15% higher than the
valuation that would result using the valuation methodology used by the Company
as of May 18, 1999, then the Annual Gross Up Limit would be increased by 15% to
$11,500, assuming no other adjustments pursuant to clauses (i) and (ii) above).
In determining any adjustment pursuant to clause (iii) above, the Company shall
be entitled to rely on a good faith calculation performed by its independent
auditors based on a statistically significant random sampling of flight
valuations compared with the applicable prior valuations of identical flights,
which calculation (and the basis for any adjustments pursuant to clauses (i) or
(ii) above) will be provided to Executive upon request. The Company will
promptly notify Executive in writing of any adjustments to the Annual Gross Up
Limit described in this paragraph.



As used for purposes of Flight Benefits, a year may consist of twelve
consecutive months other than a calendar year, it being the Company's practice
as of May 18, 1999 for purposes of Flight Benefits for a year to commence on
December 1 and end on the following November 30 (for example, the twelve-month
period from December 1, 1998 to November 30, 1999 is considered the year 1999
for purposes of Flight Benefits); provided that all calculations for purposes of
clause (i) in the prior two paragraphs shall be with respect to fiscal years of
the Company.



As used for purposes of Flight Benefits, the term "affiliates" of the Company
means any entity controlled by, controlling, or under common control with the
Company, it being understood that control of an entity shall require the direct
or indirect ownership of a majority of the outstanding capital stock of such
entity.



No tickets issued on the CO system in connection with the Flight Benefits may be
purchased other than directly from the Company or its successor or successors
(i.e., no travel agent or other fee or commission based distributor may be
used), nor may any such tickets be sold or transferred by Executive or any other
person, nor may any such tickets be used by any person other than the person in
whose name the ticket is issued. Executive agrees that, after receipt of an
invoice or other accounting statement therefor, he will promptly (and in any
event within 45 days after receipt of such invoice or other accounting
statement) reimburse the Company for all charges on his UATP card (or Similar
Card) which are not for flights on the CO system and which are not otherwise
reimbursable to Executive under the provisions of paragraph 3.7(ii) hereof, or
which are for tickets in excess of the applicable Annual Travel Limit. Executive
agrees that the credit availability under Executive's UATP card (or Similar
Card) may be suspended if Executive does not timely reimburse the Company as
described in the foregoing sentence or if Executive exceeds the applicable
Annual Travel Limit with respect to a year; provided, that, immediately upon the
Company's receipt of Executive's reimbursement in full (or, in the case of
exceeding the applicable Annual Travel Limit, beginning the next following year
and after such reimbursement), the credit availability under Executive's UATP
card (or Similar Card) will be restored.



The sole cost to Executive of flights on the CO system pursuant to use of
Executive's Flight Benefits will be the imputed income with respect to flights
on the CO system charged on Executive's UATP card (or Similar Card), calculated
throughout the term of Executive's Flight Benefits at the lowest published or
unpublished fare (i.e., 21 day advance purchase coach fare, lowest negotiated
consolidator net fare or other lowest available fare) for the applicable
itinerary (or similar flights on or around the date of such flight), regardless
of the actual fare class booked or flown, or as otherwise required by law, and
reported to Executive as required by applicable law. With respect to any period
for which the Company is obligated to provide the tax gross up described above,
Executive will provide to the Company, upon request, a calculation or other
evidence of Executive's marginal tax rate sufficient to permit the Company to
calculate accurately the amount to be paid to Executive.



Executive will be issued a UATP card (or Similar Card), Platinum Elite OnePass
Cards (or similar highest category successor frequent flyer cards) in
Executive's and Executive spouse's names, a membership card in the Company's
Presidents Club (or any successor program maintained in the CO system) for
Executive and Executive's spouse, and an appropriate flight pass identification
card, each valid at all times during the term of Executive's Flight Benefits.



ARTICLE 5: MISCELLANEOUS



5.1 Interest and Indemnification. If any payment to Executive provided for in
this Agreement is not made by Company when due, Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made until such payment is made, which interest shall be calculated at 3% plus
the prime or base rate of interest announced by Chase Bank of Texas N.A. (or any
successor thereto) at its principal office in Houston, Texas (but not in excess
of the highest lawful rate), and such interest rate shall change when and as any
such change in such prime or base rate shall be announced by such bank. If
Executive shall obtain any money judgment or otherwise prevail with respect to
any litigation brought by Executive or Company to enforce or interpret any
provision contained herein, Company, to the fullest extent permitted by
applicable law, hereby indemnifies Executive for his reasonable attorneys' fees
and disbursements incurred in such litigation and hereby agrees (i) to pay in
full all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at the rate set forth in the
preceding sentence.



5.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to Company to :

Continental Airlines, Inc.



1600 Smith, Dept. HQSEO

Houston, Texas 77002

Attention: General Counsel



If to Executive to :

Mr. Gordon M. Bethune



3340 Del Monte

Houston, Texas 77019



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



5.3 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.



5.4 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.



5.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.



5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.



5.7 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company's employees generally.



5.8 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.



5.9 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.



5.10 Successors. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of the Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Except as
provided in the preceding sentence or in paragraph 3.3 (regarding assignment of
life insurance benefits), this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.



5.11 Term. This Agreement has a term co-extensive with the term of employment as
set forth in paragraph 2.1. Termination shall not affect any right or obligation
of any party which is accrued or vested prior to or upon such termination.



5.12 Entire Agreement.

Except as provided in (i) the benefits, plans, and programs referenced in
paragraph 3.7(iv) and any awards under the Company's stock incentive plans or
programs, LTIP, Retention Program, Executive Bonus Performance Award Program or
similar plans or programs, and (ii) separate agreements governing Executive's
flight benefits relating to other airlines, this Agreement, as of the Effective
Date, will constitute the entire agreement of the parties with regard to the
subject matter hereof, and will contain all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by Company. Effective as of the Effective Date, the
Existing Agreement is hereby terminated and without any further force or effect.
Any modification of this Agreement shall be effective only if it is in writing
and signed by the party to be charged.





5.13 Deemed Resignations. Any termination of Executive's employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board of Directors and from the board of directors of any affiliate of Company,
and from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as Company's or such affiliate's designee or other
representative.



5.14 Executive Bonus Program and certain Change in Control Matters. Executive
agrees that the payment to Executive of the Existing Severance hereunder will
not be deemed to be

Ain connection with circumstances which would permit such Participant to receive
severance benefits pursuant to any contract of employment between such
Participant and the Company or any of its subsidiaries@ within the meaning of
clause (d) of the last sentence of Section 7 of the Company=s Executive Bonus
Performance Award Program, as in effect on the date hereof. Executive agrees
that any recapitalization, conversion, reclassification or similar transaction
involving Class A common stock of Company owned by Northwest Airlines
Corporation or its affiliates, or any acquisition by Company of Class A common
stock owned by Northwest Airlines Corporation or its affiliates (whether or not
involving other outstanding shares of Class A common stock), which results in a
person who is an Institutional Investor (as defined in that certain Rights
Agreement dated November 20, 1998, as amended by First Amendment to Rights
Agreement dated as of February 8, 2000, between Company and Harris Trust and
Savings Bank, as in effect on the date hereof) as of the date hereof and as of
the date of any such recapitalization, conversion, reclassification, acquisition
or similar transaction being or becoming the beneficial owner of securities of
Company sufficient to otherwise trigger a Change in Control pursuant to clause
(aa) of Section 12 (c) of Company's Incentive Plan 2000, as in effect on the
date hereof, shall not constitute a Change in Control for purposes of this
Agreement, or for purposes of Company's stock incentive plans or programs, Long
Term Incentive Performance Award Program, Officer Retention and Incentive Award
Program, Executive Bonus Performance Award Program or similar plans or programs.





 

*******



 

 

 

IN WITNESS WHEREOF,

the parties hereto have executed this Agreement as of the Effective Date.





 

CONTINENTAL AIRLINES, INC.



 

 

By:

Name:

Jeffery A. Smisek



Title:

Executive Vice President





"EXECUTIVE"



 

 



GORDON M. BETHUNE



 

 

APPROVED:



 

_______________________________

Thomas J. Barrack, Jr.

Chair, Human Resources Committee



